Citation Nr: 0902444	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-06 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The veteran had active service from January 1962 to January 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record indicates that the veteran has been 
diagnosed with anxiety disorder and with PTSD from childhood 
trauma.  See, e.g., November 1993 Peterson statement; March 
2000 VA examination record; and January 2007 Nye statement  
The veteran admits that his PTSD is not service-related but 
contends that the stresses of service caused him anxiety 
which in turn aggravated his pre-existing PTSD.  See November 
2008 Travel Board hearing transcript.  In support of his 
contention, he has submitted statements from a treating 
psychologist, which indicate the psychiatrist's opinions that 
there was "some evidence to suggest that stresses associated 
with [the veteran's] military service may have contributed to 
some increase[d] difficulties with anxiety", that an anxiety 
disorder onset during service, and that the anxiety disorder 
"superimposed on chronic PTSD secondary to childhood 
trauma."  See May 2005 and January 2007 Nye statements.  The 
Board notes that these opinions were not based on a review of 
the record; they appear solely based on the veteran's history 
of increased alcohol intake and increased anxiety during 
service.  Additionally, no medical rationale was provided for 
the opinions.  As such, the Board finds that the 
psychologist's opinions verge on pure speculation.  Thus, the 
Board finds that a competent opinion, based on a review of 
the record and supported by rationale, is needed to determine 
whether a psychiatric disorder was incurred in or aggravated 
by service.  See 38 U.S.C.A. § 5103A(d).  

Additionally, the Board notes that, at his hearing, the 
veteran reported receiving psychiatric treatment since the 
1980s.  The earliest psychiatric records associated with the 
claims file date in the 1990s, however.  As these outstanding 
records are potentially relevant, they should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
VA treatment records, particularly those 
dating prior to September 29, 1999, and 
those dating after April 15, 2006.  The 
AMC should also obtain all outstanding 
Vet Center treatment records and should 
ask the veteran about the existence of 
any outstanding private treatment 
records.  

2. The AMC should then schedule the 
veteran for a VA examination to determine 
the nature and severity of his 
psychiatric disorder.  For any diagnosed 
disorder, the examiner is asked to opine 
whether it is at least as likely as not 
that the disorder was incurred in service 
or was aggravated (permanently worsened) 
by service.  The Board requests the 
examiner to provide a rationale for the 
opinion, to include a discussion of May 
2005 and January 2007 statements from the 
Vet Center psychologist.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be acknowledged in the 
report.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


